DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Objections
Claim 1 is objected to because of the following informalities: typographical errors.  
Lines 9-11 should read “said lateral conduits have a larger diameter than others…said large-diameter lateral conduits...small-diameter lateral conduits throughout.”
Lines 31-34 should read “for excisional surgery of s of said elastomeric strips…complimentary to said large-diameter lateral conduits…so that said incision
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lateral face" in lines 14-15, “the internal faces” in line 15, “upper face” in lines 15-16, “said lateral faces” in line 16, “said bands” in lines 16-17, “the teeth of the contralateral strip” in line 21, and “the outer edges” in line 27.  There is insufficient antecedent basis for these limitations in the claim.
	Claim 1 also recites “some of said conduits have a larger diameter than others” indicating merely that the device comprises conduits having different sized diameters. Therefore, there is insufficient antecedent basis for the limitation “said large-diameter conduits” in line 10 (Note: just because some conduits have a larger diameter than others doesn’t mean there are large-diameter conduits and small-diameter conduits; for example, all the conduits may be small-diameter conduits, wherein some of the small-diameter conduits are larger than other small-diameter conduits). Examiner suggests amending the limitation to read “larger-diameter lateral conduits” and correspondingly amend “small-diameter conduits” to --smaller-diameter lateral conduits-- throughout the claim, which is consistent with Applicant’s disclosure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Belson et al. (US Pub. No. 2013/0066365) discloses an incision and closure surgical device (100) comprising a stick-to-skin adhesive tape (120) and two parallel strips (102, 104) joined together at their ends (for example, see Figure 2). Belson et al. (US Pub. No. 2013/0296930) discloses an incision and closure surgical device (for example, see Figure 1) comprising a stick-to-skin adhesive tape (110; for example, see paragraph 42), two parallel strips (14, 16) joined together at their ends (for example, see Figure 1), and a removable closing mechanism comprising two flexible strips (16, 18).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 25, 2021